Title: To George Washington from Major General William Heath, 22 July 1779
From: Heath, William
To: Washington, George


        
          Dear General.
          Mandeville’s [Dutchess County, N.Y.]July 22d 1779
        
        I herewith send to be disposed of as your Excellency may direct, three Prisoners of War and two Deserters from the Brittish Army.
        It appears, notwithstanding the reports of Last Evening, that no ships, or Vessells except a Galley, were above Verplanks point the last night. I have the honor to be With the greatest respect Your Excellencys Most obedient Servant
        
          W. Heath
        
      